— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Dowling, J.), imposed September 23, 2008, which, upon his conviction of rape in the first degree (two counts), upon his plea of guilty, imposed periods of postrelease supervision of five years.
Ordered that the appeal is dismissed.
In an order dated March 24, 2010, the Supreme Court, in accordance with the Court of Appeals’ recent decision in People v Williams (14 NY3d 198 [2010]), vacated the periods of post-release supervision challenged on this appeal. Accordingly, this appeal has been rendered academic, and must be dismissed. Prudenti, P.J., Fisher, Roman and Sgroi, JJ., concur.